Citation Nr: 1223690	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956, from June 1960 to June 1963, and from May 1964 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas RO, which denied service connection for a heart disability.  In May 2009, the Board denied the matter on the merits.  Pursuant to a Nehmer review, a March 2011 rating decision granted service connection for ischemic heart disease while the matter was pending adjudication before the Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a memorandum decision remanding the claim of entitlement to service connection for a heart condition to the Board for readjudication and issuance of a new decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran's attorney that he was withdrawing his appeal in the matter of entitlement to service connection for a heart disability; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for entitlement to service connection for a heart disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In March 2008, the Veteran filed a substantive appeal perfecting his appeal in the matter of entitlement to service connection for a heart disability.  In May 2009, the Board issued a decision denying the claim, which the Veteran appealed to the Court.  In July 2011, the Court issued a memorandum decision remanding the matter to the Board for readjudication and the issuance of a new decision.  

In June 2012, the Veteran's attorney submitted a statement noting that the Veteran had obtained counsel to represent him before VA in April 2012.  The attorney stated that at that time, he requested copies of the records added to the file since the May 2009 Board decision, and the records were provided in May 2012.  The attorney noted that a review of the records showed that, pursuant to a Nehmer review, a March 2011 rating decision had granted the Veteran service connection for ischemic heart disease while the case was pending adjudication before the Court.  The Veteran's attorney stated that the March 2011 rating decision rendered moot the service connection claim for a heart disability presently before the Board, and that the Veteran requested that the matter be dismissed.

As the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration in the matter of entitlement to service connection for a heart disability.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.




ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


